891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin MURRAY, Plaintiff-Appellant,v.Linda MILLER, Charles Traughber, Ron Bishop, DonnaBlackburn, Tom Biggs, Defendants-Appellees.
No. 89-5506.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Calvin Murray filed this civil rights action under 42 U.S.C. § 1983 in the district court alleging that members of the Tennessee Board of Paroles improperly revoked his clemency and denied him parole.   The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. § 1915(d).


3
The district court correctly concluded that the defendants are immune from suit for damages under 42 U.S.C. § 1983.   Individual members of state boards uniformly have been found to have absolute immunity from suit for damages,  see Farrish v. Mississippi State Parole Bd., 836 F.2d 969, 973-74 (5th Cir.1988), and plaintiff's prayer for declaratory relief is essentially an attack upon the fact or duration of his confinement which must be pursued by petition for writ of habeas corpus under 28 U.S.C. § 2254 after exhaustion of state remedies.   See Preiser v. Rodriguez, 411 U.S. 475, 489 (1973).


4
Accordingly, the judgment of the district court is hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.   Plaintiff's request for counsel is denied.